Execution Copy ASSET PURCHASE AGREEMENT between BANKRATE, INC. and INSWEB CORPORATION DATED AS OF OCTOBER 10, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND TERMS Section 1.1. Definitions 1 Section 1.2. Other Definitional Provisions 9 ARTICLE II PURCHASE AND SALE Section 2.1. Purchase and Sale of Assets 9 Section 2.2. Excluded Assets 10 Section 2.3. Assumption of Certain Liabilities 11 Section 2.4. Excluded Liabilities 12 Section 2.5. Non-Assignable Assets 12 Section 2.6. Purchase Price 13 Section 2.7. Allocation of the Purchase Price 13 Section 2.8. Purchase Price Adjustment 14 Section 2.9. Purchase Price Adjustment Payments. 15 Section 2.10. Withholding 16 ARTICLE III CLOSING Section 3.1. Closing 16 Section 3.2. Closing Deliveries 16 ARTICLE IV CONDITIONS TO CLOSING Section 4.1. Conditions to Obligations of Purchaser 18 Section 4.2. Conditions to Obligations of Seller 19 Section 4.3. Frustration of Conditions to Closing 20 ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER Section 5.1. Organization 20 Section 5.2. Authority; Binding Effect 20 Section 5.3. Non-Contravention 21 Section 5.4. Governmental Authorization 21 Section 5.5. SEC Filings; Financial Statements 21 Section 5.6. Tax Matters 22 i Section 5.7. Absence of Material Changes 23 Section 5.8. No Litigation 23 Section 5.9. Compliance with Laws 23 Section 5.10. Contracts 23 Section 5.11. Intellectual Property 24 Section 5.12. Real Property 25 Section 5.13. Personal Property 25 Section 5.14. Environmental Matters 26 Section 5.15. Purchased Assets 26 Section 5.16. Benefit Plans and Employee Matters 26 Section 5.17. Relationships with Customers and Suppliers 27 Section 5.18. Proxy Statement 28 Section 5.19. Opinion of Financial Advisor 28 Section 5.20. Brokers 28 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 6.1. Organization 28 Section 6.2. Authority; Binding Effect 28 Section 6.3. Non-Contravention 29 Section 6.4. Governmental Authorization 29 Section 6.5. Financial Capability 29 Section 6.6. Brokers 29 ARTICLE VII COVENANTS Section 7.1. Preparation of the Proxy Statement; Stockholder Meeting 30 Section 7.2. No Solicitation of Transactions; Change of Seller Board Recommendation 31 Section 7.3. Information and Documents 33 Section 7.4. No Additional Representations 33 Section 7.5. Conduct of Seller’s Business 34 Section 7.6. Conduct of Purchaser’s Business 35 Section 7.7. Consents of Third Parties; Governmental Approvals 35 Section 7.8. Bulk Transfer Law 36 Section 7.9. Recordation of Transfer of Intellectual Property 36 Section 7.10. Change of Corporate Name 36 Section 7.11. Further Assurances 36 Section 7.12. Covenant Not to Compete 37 Section 7.13. Insurance 37 Section 7.14. Privacy Policy 38 Section 7.15. Employee and Benefits Matters 38 Section 7.16. Tax Matters 39 ii ARTICLE VIII TERMINATION Section 8.1. Termination 42 Section 8.2. Effect of Termination; Termination Fees 43 ARTICLE IX MISCELLANEOUS Section 9.1. Non-Survival of Representations and Warranties and Agreements 44 Section 9.2. Notices 45 Section 9.3. Amendment; Waiver 45 Section 9.4. Assignment 46 Section 9.5. Entire Agreement 46 Section 9.6. Parties in Interest 46 Section 9.7. Public Disclosure 46 Section 9.8. Confidentiality; Return of Information 46 Section 9.9. Expenses 47 Section 9.10. Disclosure Schedules 47 Section 9.11. Governing Law; Jurisdiction 47 Section 9.12. Specific Performance 48 Section 9.13. Counterparts 48 Section 9.14. Headings 48 Section 9.15. Severability 48 EXHIBITS ExhibitA –
